Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
Applicant’s first provide much background in the state of the art and specifically point out the use of wells in an array that contain a single chain with data encoded via a specific sequence.    Applicant’s next argue that “amended claim 1 now requires a two-dimensional array of wells…” and that they believe that Gao fails to show or suggest such a system.  This is not convincing.  Figure 2 of Gao shows the well based systems that exist in the prior art and [0007] and [0008] both teach the use of well based systems for probe immobilization. [0063] also teaches the use of a laser that can be applied to flow channel wells and to cause a change in their direction.  [0062] also makes mention of reaction chambers which are interpreted herein as wells.  Also, it should be noted that even a flat substrate is interpreted as being two dimensional as it has both a length and a width. 
As has been relayed below in the rejections, the prior art is interpreted as meeting the presently claimed limitations.  Applicant appears to be taking a unique approach to claiming their invention.  They are encouraged to positive recite the structure of their invention clearly going forward.  Please also note the 2008/0085564 reference when making claim amendments so that the most compact prosecution is possible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (20100112558).
With regard to claim 1, Gao et al. teach an apparatus capable of synthesizing nucleic acid chains in parallel (abstract), comprising:
An array of locations capable of growing different arbitrary sequences for nucleotide chains; and an optical addressing system capable of selectively delivering light to the locations to mediate or control chemical reactions involving the growth of the different sequences at the locations [0062](Figure 6).
Figure 2 of Gao shows the well based systems that exist in the prior art and [0007] and [0008] both teach the use of well based systems for probe immobilization. [0063] also teaches the use of a laser that can be applied to flow channel wells and to cause a change in their direction.  [0062] also makes mention of reaction chambers which are interpreted herein as wells.  Also, it should be noted that even a flat substrate is interpreted as being two dimensional as it has both a length and a width.  [0064] teaches the use of various well formatted trays.
With regard to claim 2, Gao teach a capability to build DNA chains (Abstract).
With regard to claim 3, Gao et al. teach a microfluidic device per their flow channels (109)[0021].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20100112558) in view of Cerrina (2006/0154264).
Gao et al’s teachings can be seen above.
Gao et al. does not teach the use of shutters or filter array or the use of LED lights capable of reaching separated sections.
With regard to claims 4 and 5, Cerrina teach the use of optical/mechanical shutters to “turn off” constantly burning lamps [0019] under the control (27) to selectively control the amount of transmitted light [0019].  Cerrina also teach that their LEDs (30) which are selectively supplied with power and despite being mounted at spaced positions along the length of the transparent wall (20), allow for selective illumination of separated sections (Figure 1 shows light emitted from the sources (30) may be focused by lenses (31) before passing through the wall (20) of the conduit to illuminate separated sections within the conduit.

With regard to claim 7, Gao et al. teach an array of wells, each well capable of growing a specific sequence and an array of diodes of LEDs [0064][0095][0106].
Gao does not teach that each diode is coupled with a respective well in the array of wells.  (It should be noted that the applicant has not positively recited that “each well has its own LED”, Also, claiming that something is “dedicated” to a use means that it minimally has to serve that use generally – if applicant wants there to be one filter per well, that structure should be positively recited/claimed).
Cerrina et al. teach that their LEDs (30) which are selectively supplied with power and despite being mounted at spaced positions along the length of the transparent wall (20), allow for selective illumination of separated sections (i.e. are capable of being coupled to a respective well in the array of wells) (Figure 1 shows light emitted from the sources (30) may be focused by lenses (31) before passing through the wall (20) of the conduit to illuminate separated sections within the conduit.
With regard to claims 4 and 8, Gao teach the use of barcoded beads and a bead sorter system [0028]-[0029].
Cerrina et al. teach a device wherein each LED is arranged and capable of illuminating a single well [0019].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the LEDs, light filters and shutters taught by Cerrina within the device of Gao et al. as Cerrina et al. encourages the use of selectively illumination of separated section of the conduit and of the particles held therein in the separated sections [0019] for the expected benefit of more accurately and precisely actuating the device. Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Claims 9-13, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (20100112558) in view of Cerrina (2006/0154264) and in further view of Lafferty et al. (US 10605734).
The teachings of Gao and Cerrina can be seen above.
With regard to claim 11, Cerrina teaches the use of a lens over each well (31)[0019]
With regard to claim 9, Lafferty et al. teaches the use of OLEDs (Col. 4 lines 16-35).
With regard to claims 10-13, Gao and Cerrina do not teach the light scanning system capable of scanning light from each well location.
With regard to claims 16-22, Gao et al. teach using individual wells to contain barcoded beads [0064] and is interpreted as therefore being capable of seeding growth of a polymeric chain (I.e., sequence product). 
Lafferty et al. teach a system and method for genetic sequencing wherein each region is coupled to its own detector structure capable of light detection (Claim 1).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the system of Lafferty et al. within the device of the prior art (Gao et al. and Cerrina) as such an integrated device would afford an end user of a more function and ability to function at a higher speed/processivity than devices with external detection units (Col. 1 lines 21-30).  Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
With regard to claims 16-22, Gao et al. teach using individual wells to contain barcoded beads [0064] and is interpreted as therefore being capable of seeding growth of a polymeric chain (I.e., sequence product). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hartzell et al. (2008/0085564) teach a digitally addressable, pixelated DNA fluid assay active matrix micro structure including a specific LED and detector for each assay site.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        7/14/2021